            Case 1:20-cv-10753-LTS Document 15 Filed 04/20/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

ANTHONY BAEZ, JONATHAN BERMUDEZ                     )
JERMAINE GONSALVES, and DEDRICK                     )
LINDSEY on behalf of themselves and all others      )
similarly situated,                                 )
                                                    )
                      Petitioners,                  )
                                                    )
               v.                                   )      Civil Action No. 20-10753-LTS
                                                    )
ANTONE MONIZ,                                       )
                                                    )
                      Respondent.                   )

              RESPONDENT’S EMERGENCY MOTION TO STAY THE
       BRIEFING ON PETITIONERS’ MOTION FOR CLASS CERTIFICATION
         OR, IN THE ALTERNATIVE, EXTENSION OF TIME TO RESPOND

       Respondent Antone Moniz, Superintendent of the Plymouth County Correctional Facility

(“Respondent”), by and through his attorney, Andrew E. Lelling, United States Attorney for the

District of Massachusetts, respectfully moves this Court to stay the briefing on and adjudication

of Petitioners’ motion for class certification (Doc. # 6) pending resolution of Respondent’s

anticipated motion to dismiss Petitioners’ Class Action Petition Seeking Writ of Habeas Corpus

Under 28 U.S.C. § 2241 and Complaint for Declaratory and Injunctive Relief (the “Petition”).

Doc. # 1. In the alternative, Respondent requests a two-week extension of time—until and

including May 5, 2020—to file his response to Petitioners’ motion for class certification. In

support of this motion, Respondent states as follows:

       1.      On Friday, April 17, 2020, Petitioner Anthony Baez, Petitioner Jonathan

Bermudez, Petitioner Jermaine Gonsalves, and Petitioner Dedrick Lindsey (collectively,

“Petitioners”) filed the Petition. Doc. # 1. On the same day, Petitioners also filed a motion for
             Case 1:20-cv-10753-LTS Document 15 Filed 04/20/20 Page 2 of 5



class certification (Doc. # 6), and an application for an emergency temporary restraining order and

preliminary relief (Doc. # 9).

        2.      Petitioners requested that Respondent respond to their motion for a TRO—a task

that requires not only brief writing but, more importantly, multiple declarations from state and

federal officials—no later than Tuesday, April 21, 2020 (which, for the state officials from which

Respondent must obtain declarations, was functionally the next business day on account of the

Monday holiday). Doc. # 9. As for their motion for class certification, however, Petitioners did

not request a response sooner than the time permitted by the Local Rules. See Doc. # 6. This

Court ordered Respondent to respond to both motions no later than noon on April 21, 2020

(tomorrow). Doc. # 11.

        3.      Respondent is preparing a response to Petitionets’ application for injunctive relief

and will respond as ordered. While preparing its response to Petitioner’s application for injunctive

relief, however, Respondent learned that the Petition raises issues that put this Court’s jurisdiction

into question, including whether the Prison Litigation Reform Act (“PLRA”) precludes the relief

Petitioners seek, whether Petitioners have standing, and whether Petitioners have exhausted

remedies under the PLRA and in their respective criminal proceedings under the Bail Reform Act.

Accordingly, no later than noon tomorrow, Respondent will file a motion to dismiss the Petition

for lack of subject matter jurisdiction and for failure to state a claim.

        4.      Given the jurisdictional issues that Respondent’s motion will raise, and given that

Petitioner did not request an expedited response to their motion for class certification, Respondent

respectfully requests a stay of the briefing and adjudication of Petitioners’ motion for class

certification, and any hearing related thereto, until after the Court resolves Respondent’s

anticipated motion to dismiss.


                                                   2
            Case 1:20-cv-10753-LTS Document 15 Filed 04/20/20 Page 3 of 5



       5.      District courts have broad inherent authority to stay proceedings. See Clinton v.

Jones, 520 U.S. 681, 706 (1997) (“The District Court has broad discretion to stay proceedings as

an incident to its power to control its own docket.”); Landis v. N. Am. Co., 299 U.S. 248, 254,

(1936) (“[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants. . . . [t]his calls for the exercise of judgment, which must weigh competing

interests and maintain an even balance.”).

       6.      Moreover, the Supreme Court has made clear that, where a court lacks subject

matter jurisdiction to hear a case, the action must be dismissed pursuant to Rule 12(b)(1) before it

considers the merits of the plaintiffs’ claims. See Steel Co. v. Citizens for a Better Environment,

523 U.S. 83, 94 (1998) (rejecting the contention that the merits of the case can be decided before

jurisdiction is resolved, and observing that “such an approach . . . carries the courts beyond the

bounds of authorized judicial action and thus offends principles of separation of powers.”).

Indeed, “federal courts are powerless to act in the absence of subject matter jurisdiction,” Espinal-

Dominguez v. Com. of Puerto Rico, 352 F.3d 490, 495 (1st Cir. 2003), and if this Court determines

that it lacks jurisdiction over this matter, it is its duty to proceed no further and dismiss the suit,

see Mills v. State of Me., 118 F.3d 37, 52 (1st Cir. 1997). See also Folden v. United States, 379

F.3d 1344, 1352 (Fed. Cir. 2004) (noting that the “court granted the government’s additional

motion to stay consideration of plaintiffs’ request for class certification pending resolution of the

motion to dismiss,” which was for lack of subject matter jurisdiction and failure to state a claim

upon which relief could be granted).

       7.      Here, granting the requested stay, and resolving Respondent’s motion to dismiss

before further briefing on and adjudication of Petitioners’ motion for class certification, is


                                                  3
             Case 1:20-cv-10753-LTS Document 15 Filed 04/20/20 Page 4 of 5



warranted because it will conserve judicial resources and prevent a ruling on a matter over which

this Court may lack jurisdiction. Respondent’s anticipated motion to dismiss will raise serious

questions regarding this Court’s jurisdiction, Petitioners’ standing, and whether this case presents

the appropriate avenue for the relief Petitioners seek. If the Court were to make a favorable ruling

on Respondent’s motion to dismiss, in whole or in part, that ruling may obviate the need to address

class certification issues at all, may define the scope for analyzing class certification issues, or may

otherwise assist in the resolution of class certification issues.

        8.      Respondent therefore requests a stay of the briefing and adjudication of Petitioners’

motion for class certification, and any hearing related thereto, until after the Court resolves

Respondent’s anticipated motion to dismiss. Alternatively, Respondent requests a two-week

extension of time—until and including May 5, 2020—to file his response to Petitioners’ motion

for class certification. This extension of time will allow for a more comprehensive discussion,

both legally and factually, of class certification issues and will aid the Court in the resolution of

those issues.

        WHEREFORE, Respondent respectfully requests the Court grant his motion to stay

briefing and consideration of class certification pending resolution of Respondent’s anticipated

motion to dismiss or, in the alternative, grant a two-week extension of time—until and including

May 5, 2020—for Respondent to file his response to Petitioners’ motion for class certification

                                                        Respectfully submitted,

                                                        ANTONE MONIZ
                                                        Superintendent of the Plymouth
                                                        County Correctional Facility

                                                        By his attorneys,

                                                        ANDREW E. LELLING,

                                                   4
         Case 1:20-cv-10753-LTS Document 15 Filed 04/20/20 Page 5 of 5



                                                    United States Attorney

                                            By:     /s/ Jason C. Weida
                                                    Jason C. Weida
                                                    Assistant U.S. Attorney
                                                    United States Attorney’s Office
                                                    1 Courthouse Way, Suite 9200
                                                    Boston, Massachusetts 02210
                                                    (617) 748-3180
Dated: April 20, 2020                               Jason.Weida@usdoj.gov

                         LOCAL RULE 7.1(a)(2) CERTIFICATION

       I hereby certify that, by email on April 19 and 20, 2020, and by telephone on April 20,
2020, I conferred with counsel for Petitioners, who would not assent to the relief sought in this
motion.

                                                    /s/ Jason C. Weida
                                                    Jason C. Weida
                                                    Assistant U.S. Attorney




                                               5
